                                                                          -I' I          .

                 IN THE UNITED STATES DISTRICT COURT                              Uiv;


                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                             l\H 10:

                            SAVANNAH DIVISION
                                                                                  GA.


THE UNITED STATES OF AMERICA,

                 Plaintiff,
V.                                                4:19CR24


BRIAN ALEXANDER BROOKS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters raised in the        parties' motions have        been      resolved by

agreement.     Therefore,    a   hearing     in    this      case    is   deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this   tyti day     of August, 2019.



                                     ;STOPHER L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN   DISTRICT OF GEORGIA
